Detailed Action
This is a final office action on the merits.  Applicant's submission filed on 1/11/2022, has been entered. Claims 1, 10, 17-19 were amended. Claims 4, 5, 7, 8, 9, 15, 16 and 20 were previously cancelled. Claim 13 is currently cancelled. Claims 1-3, 6, 10-12, 14, and 17-19 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Arguments related to the 35 USC 101 Rejection:
Applicant asserts on pages 21-26 that Claims 1, 10 and 17 do not recite a mental process. As discussed in the 35 USC 101 rejection, infra, and in at least the 35 USC 101 rejection in the Office Action dated 9/14/2021, Applicant recites an abstract idea in the category of Certain Methods of Organizing Human Activity in the subcategory of Mental Processes. Claim 1, and similarly Independent Claims 10 and 17, recites actions that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a mental process of observation, evaluation and judgement. Human reasoning commonly uses mental look-up tables (associations of facts) and rules.  Specifically the functionality of Claim 1 could be performed by a person mentally obtaining information relating to a sub-optimal situation (a problem), mentally categorizing the problem using rules, mentally obtaining information about what an optimal situation might look like, mentally gathering evidence that potentially supports or tends to disprove aspects of the possible solutions including gathering evidence by communicating with humans, mentally aligning aspects of the problem and possible solutions, and mentally selecting one of the possible solutions based on their perception of the weight of the evidence. Amended Claim 1 also recites the use of a graphical user interface, image analysis or video analysis to gather data that may infer a root cause.  Except for the data gathering, Applicant’s claims are all concepts that can be performed in the human mind including observation, evaluation, judgement and opinion. Applicant has now added the well known software of machine learning to select a solution. Applicant recites this software only in general terms and does not provide technical detail relating to specific algorithms or even training data. Applicant is using a well known software tool for the purpose for which it was designed and this amounts to mere instructions to apply a general purpose tool to the abstract idea. Applicant attempts on page 24 to differentiate the machine learning tool because it can make a determination “in real time”. Obviously a human can make and implement a decision relating to purchasing parts in a very short amount of time (in real-time) and Applicant has not provided any specific time measurements or data showing any special need or advantage for an ordering speed faster than a human can perform. Examiner does not find this argument persuasive and maintains the rejection.
Applicant asserts on pages 26-28 that Claims 1, 10 and 17 do not recite a commercial or legal interaction. As discussed in the 35 USC 101 rejection, infra, and in at least the 35 USC 101 rejection in the Office Action dated 9/14/2021, Applicant recites an abstract idea in the category of Certain Methods of Organizing Human Activity in the subcategory of commercial or legal interaction. Applicant recites entering into contracts for the purchase of parts from vendors. Applicant recites selecting vendors and making business calculations to maximize profit. Applicant additionally recites hedging risk of making unprofitable transactions with vendors. These are all certainly commercial or legal interactions. Applicant has now added the well known software of a part ordering tool. Applicant recites this software in general terms in [0032] of his specification “a part ordering tool such as an Enterprise Resource Planning (“ERP”) tool”. Applicant does not recite any technical detail and using a well known part ordering tool for the purpose for which it was designed and this amounts to mere instructions to apply a general purpose tool to the abstract idea. Applicant raises the point that his tool “ensures that the operation (is) performed without halting”. Examiner is interpreting that Applicant is asserting that humans will always cause delays. Applicant has provided no evidence proving that his system will never cause delays. Examiner notes that there is no inherent reason that a human will always cause a delay and no inherent reason that a computer will always not cause a delay. Examiner does not find this argument persuasive and maintains the rejection.
Applicant asserts on pages 29-32 that certain features integrate the abstract idea into a practical application. Applicant asserts on page 30, center, that if there is a process problem that conventional approach “may not be able to adapt to the anomaly, thereby halting the process”. Applicant appears to be arguing that his alleged invention is an improvement merely because it is automated. As stated in MPEP 2106.05(a)(I) “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality…(iii) Mere automation of manual processes”). Examiner does not find this argument persuasive and maintains the rejection.  
Applicant asserts on page 30, bottom, and page 31, that the connection with a part ordering tool “facilitates performing the operation without any discrepancy in the operation which ensure the uninterrupted operation”. As discussed above, Applicant has provided no evidence proving that his system will never cause delays. Examiner notes that there is no inherent reason that a human will always cause a delay and no inherent reason that a computer will always not cause a delay. Examiner does not find this argument persuasive and maintains the rejection.
Applicant asserts on page 32, center, that the connection with a parts ordering tool is a technical step which has a technical effect of “performing the operation without any discrepancy in the operation” and therefore integrates the abstract idea into a practical application.  Applicant has not provided any data showing any technical effect. Applicant has provided no evidence proving that his system will never cause delays. Examiner notes that there is no inherent reason that a human will always cause a delay and no inherent reason that a computer will always not cause a delay. Examiner holds that mere automation using well known hardware used for the purposes for which they are intended does not integrate an abstract idea into a practical application. Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Examiner does not find this argument persuasive and maintains the rejection.
Applicant asserts on pages 33-35 that “additional elements recited in the claims provide significantly more than an abstract idea because the additional elements are unconventional in combination”. Applicant does not appear to offer any support of this assertion at all. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Arguments related to the 35 USC 103 Rejection:
	Applicant asserts on pages 36-46 that the art on record does not specifically teach the newly added machine learning engine and the newly added integration with a parts ordering tool (such as an Enterprise Resource Planning (ERP) tool). As discussed in the 35 USC 103 rejection, infra, Gerken teaches a business decision making framework that uses ([0027] “Enterprise level automated abductive analysis”) to identify an operation and an expected outcome of the operation, identify a problem, classify the problem into classes including a query or a dispute, generate potential solutions, obtain user input of data related to the problem, select one of the potential solutions while measuring the confidence score of the solution against a threshold confidence score, and communicate the solution and the reasons for the choice of that solution to a user. While Gerken teaches using this tool in a commercial enterprise, Gerken does not specifically teach implementing the decisions once they are indicated and Gerken does not specifically teach the particular use-case that the operation is certain type of operation to include: reconciliation operation, a matching operation, an invoice generation, a payment collection operation, a dispute resolution and a billing operation. Kelly, in the same field of art, teaches all of these use-cases and it would have been obvious to combine Kelly with Gerken. Applicant also claims communicating with a user to obtain problem-related data using a GUI to collect unstructured data. While Gerken teaches communicating with a user using a GUI, Gerken does not specifically teach unstructured data. Junqua, in a related art, teaches this and it would have been obvious to combine Junqua with Gerken. Applicant also claims that the problem-related data received from a user has to specifically pertain to operations and personnel. While Gerken teaches obtaining data from a user, Gerken does not specifically teach information specifically pertaining to operations and personnel. Belgodere, in the same field of art, teaches determining specific policies and measuring success or failure of decisions and also teaches the use-case of information specifically pertaining to operations and personnel and it would have been obvious to combine Belgodere and Gerken. Applicant also claims using the general purpose problem solving tool in the use-case of a parts ordering environment. While Gerken teaches a general purpose tool that can be used in any environment, Gerken does not specifically teach a parts ordering environment. Eder, in a related field of art, teaches a system that maximizes profit by adjusting the choice of vendor and the quantity of parts procured from each and it would have been obvious to combine Eder with Gerken. 
	Applicant has newly amended to add machine learning technique implemented in a learning engine. As discussed in the 35 USC 103 rejection, Applicant does not specifically recite the phrase “machine learning technique implemented in a learning engine” or even link “machine learning” and a “learning engine” in the specification. The only reference in Applicant’s specification to “machine learning” appears to be in [0026] “the case orchestration engine 104 may generate the plurality of hypotheses, based on machine learning techniques”.  Applicant does not provide any technical detail relating to “machine learning” and does not provide any specific algorithms or even training data, he merely recites the words. Applicant also recites a “learning engine 106” in [0037-0038] in the limited context of using this construct to store data but does not teach or imply that this “learning engine 106” uses any machine learning technology. Applicant teaches “generating a plurality of hypotheses” in [0044] and states that “the hypothesis generation engine 202 may generate the plurality of hypotheses, based on the evidence. In an example embodiment, the abductive reasoning engine 204 may identify or evaluate one of the pluralities of hypothesis, based on the evidence and the expected case outcome 222”. Based on the stated functionality in the context of Applicant’s Claim 1, and based on the lack of contradictory evidence, Examiner believes that the “abductive reasoning engine 204” is what Applicant means when he claims “machine learning technique implemented in a learning engine”. Gerken teaches using abductive reasoning for determining the best hypothesis for a set of observations in [0026].
Applicant has newly amended to add integration with a parts ordering tool. As discussed in the 35 USC 103 rejection, Eder teaches a system that orders parts and Kelly teaches integration with an ERP system and it would have been obvious to combine these references with Gerken.
Applicant’s arguments with respect to claims 1-3, 6, 10-12, 14, and 17-19, have been considered but are not persuasive.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 10-12, 14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Examiner is using the “step” annotation from the 2019 PEG for clarity.

Step 1: Independent Amended Claims 1, 10 and 17 recite the statutory categories of system (Machine), system (Machine) and Method respectively.  Claims 2-3, and 6 depend from Claim 1 and are thus Machine claims, Claims 11-14 depend from Claim 10 and are thus Machine claims and Claims 18-19 depend from Claim 17 and are thus Method claims.

	Step 2A, prong 1: 
Using Amended Claim 1 as exemplary, Amended Claim 1 is recited below: 
(Currently Amended) A system for case management, the system comprising: a processor; and a memory storing instructions, which when executed by the processor, cause the system to: receive details pertaining to an operation associated with a domain of an enterprise, wherein the operation includes at least one of a reconciliation operation, a matching operation, an invoice generation operation, a payment collection operation, a dispute resolution operation, and a billing operation; receive an expected outcome of the operation, wherein the expected outcome is to resolve the operation; identify a discrepancy in the details of the operation, based on one or more predefined operation-specific parameters; upon the identification of the discrepancy, classify the discrepancy into one or more of predefined classes of discrepancies pertaining to the operation, wherein the predefined classes of discrepancies include a query and a dispute; generate, based on a machine learning technique implemented in a learning engine, a plurality of hypotheses for resolving the discrepancy in real-time, based 2PATE NTAtty Docket No.: D17-165-03270-PR-US App. Ser. No.: 15/640,223 on the classification, wherein a hypothesis is indicative of a potential reason for occurrence of the discrepancy; receive a dialogue-driven feedback from a user over a graphical user interface, wherein the dialogue-driven feedback is received by collecting unstructured data by using at least one of an image analysis technique and a video analysis technique, wherein the dialogue-driven feedback is received over the graphical user interface through a dialogue model, and wherein the dialogue model is generated by developing a frame having one or more slots indicating requisite information associated with the dialoguedriven feedback; evaluate the plurality of hypotheses based on the dialogue-driven feedback, wherein the dialogue-driven feedback includes information pertaining to operations and personnel for evaluating each of the plurality hypothesis; select one of the plurality of hypotheses for resolving the discrepancy, based on user inputs and the received expected outcome of the operation; generate a confidence score for the selected hypotheses, the confidence score being indicative of an accuracy of the selection of the hypotheses; provide a reason for the discrepancy along with a remedial measure for resolving the discrepancy, based on a user feedback when the confidence score is below a threshold score; generate a plan for ordering parts from multiple vendors to perform the operation to achieve the received expected outcome, based on the remedial 3PATE NTAtty Docket No.: D17-165-03270-PR-US App. Ser. No.: 15/640,223 measure, wherein the generated plan is updated in real-time to facilitate performance of  the desired operation without the discrepancy in the operation, thereby ensuring the uninterrupted operation without halting the operation, wherein performance of a process is measured based on execution of the generated plan, and wherein the learning engine stores details pertaining to at least one of identification of the discrepancy generation and evaluation of the plurality of hypotheses, selection of one of the plurality of hypotheses, and generation of the plan; upon execution of the plan, receive details pertaining to whole sale cost for the parts ordered from multiple vendors, and details pertaining to retail cost for the parts; calculate a difference between the whole sale cost and retail cost of the parts; determine a profit margin based on the calculated difference; establish a connection with a part ordering tool to automatically change the ordering of the parts from the certain vendors, wherein, to change in the ordering of the parts from the certain vendors, the processor is to: when the profit margin is below a threshold margin for the parts ordered from certain vendors of the multiple vendors, automatically reduce ordering of the parts from the certain vendors and when the profit margin is greater than a predefined threshold margin, proactively increase 4PATE NTAtty Docket No.: D17-165-03270-PR-USordering of the parts from one or more vendors of multiple vendors other than the certain vendors 

Examiner has bolded the non-abstract ideas.

  Claim 1, and similarly Independent Claims 10 and 17, recites actions that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover an abstract idea in the category of Mental Processes, which includes observation, evaluation and judgement. Human reasoning commonly uses mental look-up tables (associations of facts) and rules.  Specifically the functionality of Claim 1 could be performed by a person mentally obtaining information relating to a sub-optimal situation (a problem), mentally categorizing the problem using rules, mentally obtaining information about what an optimal situation might look like, mentally gathering evidence that potentially supports or tends to disprove aspects of the possible solutions including gathering evidence by communicating with humans, mentally aligning aspects of the problem and possible solutions, and mentally selecting one of the possible solutions based on their perception of the weight of the evidence. Amended Claim 1 also recites the use of a graphical user interface, image analysis or video analysis to gather data that may infer a root cause.  Except for the data gathering, Applicant’s claims are all concepts that can be performed in the human mind including observation, evaluation, judgement and opinion. Applicant has now added the well known software of machine learning to select a solution. Applicant recites this software only in general terms and does not provide technical detail relating to specific algorithms or even training data. Applicant is using a well known software tool for the purpose for which it was designed and this amounts to mere instructions to apply a general purpose tool to the abstract idea. The broadest reasonable interpretation of Applicant’s claims is: collecting information, analyzing it and displaying certain results. Applicant’s Claim 1 contains an abstract idea in the category of Mental Processes. 
Applicant further claims a specific use case of this general-purpose problem solving functionality:  Applicant claims a profit optimization solution that outputs a mix of vendors and quantities of products procured from the vendors for resale. Claim 1, and similarly Independent Claims 10 and 17, recites actions that, under their broadest reasonable interpretations and but for the use of generic computer hardware and data gathering, also cover an abstract idea in the category of Certain Methods of Organizing Human Activity in the subcategory of commercial or legal interactions. Applicant recites entering into contracts for the purchase of parts from vendors. Applicant recites selecting vendors and making business calculations to maximize profit. Applicant additionally recites hedging risk of making unprofitable transactions with vendors. These are all certainly commercial or legal interactions. Applicant has now added the well known software of a part ordering tool. Applicant recites this software in general terms in [0032] of his specification “a part ordering tool such as an Enterprise Resource Planning (“ERP”) tool”. Applicant does not recite any technical detail and using a well known part ordering tool for the purpose for which it was designed and this amounts to mere instructions to apply a general purpose tool to the abstract idea. 
Dependent Claims 2-3, and 6 also contain the same abstract ideas due to their dependence on Claim 1.  Similarly, Claims 11-12, 14 and 18-19 contain the same abstract idea due to their dependence on Claims 10 and 17, respectively. Accordingly, Claims 1-3, 6, 10-12, 14, and 17-19 recite an abstract idea.  

Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of “processor” and “memory” recited in Claims 1 and 10, the Applicant does not claim any hardware.  The “processor” is recited at a high level of generality in Claims 1 and 10 and Applicant’s specification on Page 15-16, paragraphs [0063] and [0064] merely states the generic name “a processor” with no detail that would differentiate it from any other computer processor available. The “memory” is recited at a high level of generality in Claims 1 and 10 and Applicant’s specification on pages 15-16, paragraphs [0063] “hardware storage devices” and [0064] “main memory” merely describe memory in generic terms with no detail that would differentiate it from any other computer memory available.  Applicant does not Claim or teach in his Specification any special purpose hardware or improvements thereof.  The processor and memory recited in Applicant’s specification and in Claims 1 and 10 is recited at a high level of generality (i.e. as a generic processor performing the generic computer functions of transferring data and holding data and responding to queries about it and a generic memory storing data) and amounts to no more than instructions to apply the exception using generic computer systems. 

Applicant additionally recites the software functionality of graphical user interface and image analysis and video analysis. These functionalities are well known in the art and are disclosed by Applicant at a high level of generality. Applicant does not teach any special purpose hardware with this functionality or improvements thereof.  Applicant uses graphical user interface and image and video analysis merely to gather data thus they are insignificant extra solution activity as described in MPEP 2106.05(g) which teaches: “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional”.  MPEP 2106.05(g) goes on to specifically name “mere data gathering” as extra-solution activity.  Applicant does not recite any particular graphical user interface or image or video analysis and does not teach any new uses or improvements to these technologies. These are well understood and conventional areas of technology thus the use of “graphical user interface” and “image and video analysis” do not integrate the abstract idea into a practical application but instead serve only to apply the exception using generic computer systems.  Accordingly these tools do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-generic) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  MPEP 2106.05(d)(II) states that the courts have recognized that the following computer functions are well-understood, routine and conventional: receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, storing and retrieving information in memory and electronically scanning or extracting data from a physical document. As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a generic computer processor and generic human/machine communication tools and the data gathering functionality including graphical user interface and image and video analysis, taken individually and in combination, amount to no more than mere instructions to apply the exception using generic computer systems.  Mere instructions to apply cannot provide an inventive concept. Amended Claims 1-3, 6, 10-12, 14, and 17-19 are not patent eligible.

Claim Rejections - 35 USC § 112
The rejection under 35 USC 112b is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0032262 to Mark Gerken et. al. (Gerken) in view of U.S. Patent Publication 2009/0048883 to Michael D. Kelly et. al. (Kelly) in view of U.S. Patent Publication 2004/0236778 to Jean-Claude Junqua et. al. (Junqua) in view of U.S. Patent Publication 2016/0080422 to Brian M. Belgodere et. al. (Belgodere) and further in view of U.S. Patent 5,615,109 to Jeff Eder (Eder). 

Regarding Claims 1, 10, 11, 13 and 17:
 Gerken, also in the Enterprise Hypothesis Orchestration art, teaches:  (Currently Amended) A system for case management, the system comprising: a processor; ([0013] “microprocessor”) 

and a memory storing instructions, which when executed by the processor, ([0061] “memory”).
cause the system to receive details pertaining to an operation associated with a domain of an enterprise, ([0042] “plurality of real-time data streams” and [0027] “enterprise level automated abductive analysis”).

 	receive an expected outcome of the operation, wherein the expected outcome is to resolve the operation; Although Applicant uses the phrase “expected outcome of the operation” only after obtaining hypotheses and to evaluate the hypotheses (See Applicant’s [0017, 0028 and 0070]), in the interest of compact prosecution Examiner is interpreting that “expected outcome of the operation” is equivalent to “expected case outcome” as recited in paragraphs [0042] and [0061] in Applicant’s specification. Examiner is interpreting receive an expected outcome of the operation, wherein the expected outcome is to resolve the operation to mean “receive an expected resolution” or in other words, learn from a user what they are expecting a “resolution of the problem” to look like. This interpretation is reasonable in view of Applicant’s specification ([0042] “in the case of invoice generation, the expected case outcome 222 may be to generate an invoice which is detailed enough” and [0061] “operation may be an invoice generation operation…expected case outcome is collection of the payment”). Gerken teaches receive an expected outcome of the operation, wherein the expected outcome is to resolve the operation ([0107] “an inquiry is initiated by a user through a user interface” and [0041] An inquiry is a question related to a problem statement. The inquiry frames the investigation or generation of each of a plurality of hypotheses. For example, a statement of fact may be, "An explosion occurred this afternoon." An inquiry related to that fact may be "Who is responsible for the explosion this afternoon?” ”). Examiner is interpreting expected to be equivalent to “frames”.  In the inquiry cited by Gerken, the “who” means the outcome is expected to be a person and the “is responsible for” means the outcome is expected to show causality, thus the expected resolution to the operation is the name of a person and a statement of causality. The inquiry initiated by a user inherently provides the “expected resolution” to the operation.  Additionally, Gerken also teaches ([0012] “the inquiry seeks a predicted outcome based on past events”).  

identify a discrepancy in the details of the operation, based on one or more predefined operation-specific parameters; ([0028] “parameterized query” and [0041] “problem statement” and [0065] “model-level parameters”). Examiner is interpreting a discrepancy to be a problem statement and parameters to be rules. 

upon the identification of the discrepancy, classify the discrepancy into one or more of predefined classes of discrepancies pertaining to the operation, wherein the predefined classes of discrepancies include a query and a dispute; 2PATENTAtty Docket No.: D17-165-03270-PR-US Gerken teaches dividing discrepancies into classes ([0044] “sub-hypotheses”).  Gerken also teaches ([0028] “query”) and ([0007] “competing hypotheses … contradictory data”). Examiner notes that the system can used to analyze any dataset and the name of a class of discrepancy is an implementation detail.

generate a plurality of hypotheses for resolving the discrepancy, based on the classification, wherein a hypothesis is indicative of a potential reason for occurrence of the discrepancy; ([0013] “hypothesis” and [0041] “hypotheses”)
based on a machine learning technique implemented in a learning engine, Applicant does not specifically recite the phrase “machine learning technique implemented in a learning engine” or even link “machine learning” and a “learning engine” in the specification. The only reference in Applicant’s specification to “machine learning” appears to be in [0026] “the case orchestration engine 104 may generate the plurality of hypotheses, based on machine learning techniques”.  Applicant does not provide any technical detail relating to “machine learning” and does not provide any specific algorithms or even training data, he merely recites the words. Applicant also recites a “learning engine 106” in [0037-0038] in the limited context of using this construct to store data but does not teach or imply that this “learning engine 106” uses any machine learning technology. Applicant teaches “generating a plurality of hypotheses” in [0044] and states that “the hypothesis generation engine 202 may generate the plurality of hypotheses, based on the evidence. In an example embodiment, the abductive reasoning engine 204 may identify or evaluate one of the pluralities of hypothesis, based on the evidence and the expected case outcome 222”. Based on the stated functionality in the context of Applicant’s Claim 1, and based on the lack of contradictory evidence, Examiner believes that the “abductive reasoning engine 204” is what Applicant means when he claims “machine learning technique implemented in a learning engine”. Gerken teaches using abductive reasoning for determining the best hypothesis for a set of observations in [0026]. See also Fig 1 and 2.

select one of the plurality of hypotheses for resolving the discrepancy, based on, user inputs and the received expected outcome of the operation; ([0091] “hypothesis evaluation engine” and [0094] “overall confidence score” and [0111] “If the confidence level reaches or exceeds predefined threshold 340 a report is generated indicating which hypotheses have reached this metric”).  
provide a reason for the discrepancy along with a remedial measure for resolving the discrepancy in real-time, ([0144] “facilitate causal analysis” and [0068] “action functions…are executed” and ([0027] “real-time”).

generate a confidence score for the selected hypotheses, the confidence score being indicative of an accuracy of the selection of the hypotheses…when the confidence score is below a threshold score…; ([0011] “For each hypothesis failing to exceed a predefined, threshold confidence value, one or more missing pieces of evidence is identified”).

store details pertaining to at least one of identification of the discrepancy, generation and evaluation of the plurality of hypotheses, selection of one of the plurality of hypotheses, and generation of the plan in a database and orchestrate subsequent identified discrepancies associated with the operation based on the stored details. ([0075] “The inquiry engine 210 accepts the inquiry and searches one or more data repositories 220 for relevant evidence”). Applicant is claiming storing and retrieving data that is relevant to solving a problem. Gerken also teaches a ([0011] “Hypothesis Orchestration System”) that uses (see at least [0026] “data mining and machine learning”) which inherently iteratively stores and uses past relevant data including ([0012] “past events” and [0144] “historical data”) to form new probabilities and inferences. Gerken also teaches retrieval: ([0069] “context propagation mechanism…dynamically forms subsequent evidence queries to incorporate the context established by previously obtained evidence…generalized, highly re-usable hypotheses models” and ([0146] “need to maintain provenance for why decisions were made”).  Gerken thus teaches storing data directly related to identification of the discrepancy, generation and evaluation of the plurality of hypotheses, selection of one of the plurality of hypotheses, and generation of the plan and then retrieving it for use in another query if it is relevant to that query.

While Gerken teaches using its “Hypothesis Orchestration System” in an “Enterprise” [see title and abstract] and teaches examples including a delivery business [0120] and teaches using “financial holdings” and “business dealings” as examples of evidence input into its system, Gerken does not specifically teach: wherein the operation includes at least one of a reconciliation operation, a matching operation, an invoice generation operation, a payment collection operation, a dispute resolution operation, and a billing operation.  Kelly, in the electronic accounting system arts, teaches wherein the operation includes at least one of a reconciliation operation, ([0239, 0240, 0244] “reconciliation”)  a matching operation ([0166] “matching”), an invoice generation operation ([0227] “generate an invoice”), a payment collection operation ([0271] “Intra-Governmental Payment and Collection (IPAC) System”), a dispute resolution operation ([0163] “dispute resolution”), and a billing operation ([0041] “billing”).  Kelly also teaches data mining the generated accounting data ([0241] “data mining”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the accounting data taught by Kelly in the general purpose logic and problem analysis system taught by Gerken due to being obvious to try with predictable results.

Gerken teaches over a graphical user interface ([0063]”graphical user interface”) and by using at least one of an image analysis technique and a video analysis technique ([0042] “video recordings such as surveillance videos or cell phone images”).  While Gerken teaches ([0080] “continually review and refine” and [0096] “user input”), Gerken does not specifically teach receive a dialog-driven feedback from the user… wherein the dialogue-driven feedback is received by collecting unstructured data collecting unstructured data… wherein the dialogue-driven feedback is received over the graphical user interface through a dialogue model, information associated with the dialoguedriven feedback.  Junqua, in the data storage arts, teaches [0020] “dialog system…ability to interact with the user, asking the user additional questions if necessary” and [0038] “unstructured” and [0030] “The natural language parser 52 analyzes and extracts semantically important and meaningful topics from a loosely structured, natural language text which may have been generated as the output of an automatic speech recognition system (ASR) used by a dialogue or speech understanding system”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use Junqua’s iterative dialog method to obtain unstructured audio data, to obtain visual data to input into the data analysis system taught by Gerken due to being obvious to try with predictable results.

Gerken teaches: Evaluate the plurality of hypotheses ([0080] “continually review and refine” and [0096] “user input” and Gerken teaches developing a frame having one or more slots indicating requisite information… the dialogue model is generated [0041] An inquiry is a question related to a problem statement. The inquiry frames the investigation or generation of each of a plurality of hypotheses. For example, a statement of fact may be, "An explosion occurred this afternoon." An inquiry related to that fact may be "Who is responsible for the explosion this afternoon?” ”). Examiner is interpreting expected to be equivalent to “frames” and “slots”.  In the inquiry cited by Gerken, the “who” means the outcome is expected to be a person and the “is responsible for” means the outcome is expected to show causality, thus the expected resolution to the operation is the name of a person and a statement of causality. The inquiry initiated by a user inherently provides the “expected resolution” to the operation). Gerken does not, however, specifically teach based on the dialogue driven feedback wherein the dialogue-driven feedback includes information pertaining to operations and personnel for evaluating each of the plurality hypothesis. Junqua teaches based on the dialogue driven feedback…based on user feedback ([0020] “dialog system…ability to interact with the user, asking the user additional questions if necessary”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use Junqua’s iterative dialog method to obtain unstructured audio data, to obtain visual data to input into the data analysis system taught by Gerken due to being obvious to try with predictable results. 

Gerken does not specifically teach: wherein the dialogue-driven feedback includes information pertaining to operations and personnel for evaluating each of the plurality hypothesis. Belgodere, also in the business information and corporate policy compliance art, teaches: ([0088] “IaaS provisioning audit trail …Operations succeed to the extent that there is collaboration with developers and/or participates in the development of applications that self-monitor and self-heal).  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to extend Gerken’s process iteratively using the teachings of Belgodere because the processes used in both are very similar and such extension would have obtained predictable results.  

While Gerken teaches a system that builds models and solves problems, it does not teach the specific use case of a parts ordering environment.  Eder teaches a system that maximizes profit by adjusting quantities and vendors of requisitioned parts. Eder teaches:  generate a plan for ordering parts from multiple vendors to perform the operation to achieve the received expected outcome, based on the remedial measure, wherein the generated plan is updated in real-time to facilitate performance the operation without the discrepancy in the operation, thereby ensuring the uninterrupted operation without halting the operation, wherein performance of a process is measured based on execution of the generated plan,; (Abstract: “System processing starts with the creation of detailed, multi-dimensional forecasts of sales and cash receipts …The adjusted forecast of sales by item is then used in calculating a requisition set that satisfies expected demand while meeting user specified service level targets. A profit maximized requisition set is then created that utilizes vendor and unit of measure substitution”). Examiner also notes the equations in Eder’s “Appendix”, for example [Column 96, approximately lines 27 and 37], which describe the summation from 1 to a quantity of “A” vendors: “Where a=1,2,3…A vendors”. Applicant has negatively claimed the flow of his operation in without the discrepancy.  Applicant appears to claim software that orders parts before they are needed which results in without the discrepancy.  Eder teaches a system that forecasts need for parts (see at least Col 16, line 58) and orders them with the stated goal of avoiding delays (see at least Col 18, line 40).  Additionally Eder teaches the process of Fig 5b that cycles without apparent delay to acquire parts before they are needed.  Examiner equates delay with discrepancy, thus Eder teaches without the discrepancy in the operation, thereby ensuring the uninterrupted operation; Examiner notes that the system taught by Eder stores and uses the current time ([Column 30, lines 47-48] “ an internal clock that tracks the current date and time”) and the system can be updated in any time period including in real-time.

and wherein the learning engine stores details pertaining to at least one of identification of the discrepancy generation and evaluation of the plurality of hypotheses, selection of one of the plurality of hypotheses, and generation of the plan; Eder also teaches: (see at least [Column 32, lines 46-49] “application database 90”).

Eder also teaches: upon execution of the plan, receive details pertaining to whole sale cost for the parts ordered from multiple vendors ([Column 28, line 2] “item unit prices” and [Column 28, lines 55-56] “cost of…purchasing,  the item from potential vendors”). 

and details pertaining to retail cost for the parts; ([Column 28, line 58] “forecast revenue from item sales”). Examiner is interpreting from Applicant’s specification [0031] that Applicant’s use of the term retail cost means the price at which the parts that were bought for resale are sold i.e. revenue to the reseller.

calculate a difference between the whole sale cost and retail cost of the parts; ([Column 28, lines 54-62] “A profitability equation is created for each item by subtracting the total cost of … purchasing, the item from the potential vendors … from the forecast revenue from item sales during the forecast time period. The most profitable mix is selected as the base level mix for the item”).

determine a profit margin based on the calculated difference; ([Column 68, lines 61-63] “The calculation of the profit increase that can be realized from changing vendors is done in a manner that is similar to that described for unit of measure profit maximization calculations in the category 3 discussion”).  Also see at least the equation at approximately ([Column 96, line 24] “Profit =”).

establish a connection with a part ordering tool to automatically change the ordering of the parts from the certain vendors, wherein, to change in the ordering of the parts from the certain vendors, the processor is to: when the profit margin is below a threshold margin for the parts ordered from certain vendors of the multiple vendors, automatically reduce ordering of the parts from the certain vendors and when the profit margin is greater than a predefined threshold margin, proactively increase 4PATE NTAtty Docket No.: D17-165-03270-PR-USordering of the parts from one or more vendors of multiple vendors other than the certain vendors ([Column 64, lines 16-28] “The next series of steps in the advanced system for inventory management determine the profit maximizing set of requisitions, the base-level requisitions, that are required to meet the forecast demand with the target fill rate or the maximum level of margin loss that was previously specified by the user 60… Changes to units of measure, vendors and order quantity are considered for each item as permitted by the global and item level vendor and unit of measure change variables as part of the process of determining the profit maximizing set of requisitions for each item”).  

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that, to solve the problem of maximizing profit in the context of a parts ordering environment, one case management subsystem that would have been considered for use with the Enterprise Hypothesis Orchestration system taught by Gerken would be a model such as the one taught by Eder, that maximizes profit by adjusting the choice of vendor and quantity of parts procured.  Each element would perform the same function as it did separately and the results of the combination would have been predictable to a person of ordinary skill in the art at the time of Applicant’s effective filing date. In the interest of compact prosecution, Examiner notes that Kelly also teaches integration with an ERP system in [224].

Regarding Claims 3, 14 and 19:
Gerken in view of Kelly, Junqua, Belgodere and Eder teaches all the elements of Claims 1, 10 and 17.  Gerken also teaches: wherein the case orchestration engine is further to provide the reason for the discrepancy along with the remedial measure based on the selected hypothesis, when the confidence score is above a threshold value for the confidence score ([0011] “Each hypothesis is then evaluated based on the set of collected pieces of evidence to determine a confidence value for the respective hypothesis. For each hypothesis failing to exceed a predefined, threshold confidence value, one or more missing pieces of evidence is identified, and common missing pieces of evidence are isolated from missing pieces of evidence relevant to only a single hypothesis.”).

Regarding Claim 6:
Gerken in view of Kelly, Junqua, Belgodere and Eder teaches all the elements of Claim 1.  Gerken also teaches: The system as claimed in claim 1, wherein the case orchestration engine is further to determine a possibility of a hypothesis for providing a reason of the discrepancy. ([0011] “confidence level”) Examiner interprets that Applicant’s possibility is generated based on the confidence score recited in the original claims. 


Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0032262 to Mark Gerken et. al. (Gerken) in view of U.S. Patent Publication 2009/0048883 to Michael D. Kelly et. al. (Kelly) in view of Patent Publication 2004/0236778 to Jean-Claude Junqua et. al. (Junqua) in view of U.S. Patent Publication 2016/0080422 to Brian M. Belgodere et. al. (Belgodere) in view of U.S. Patent 5,615,109 to Jeff Eder (Eder) and further in view of U.S. Patent 4,554,446 to Arthur Murphy et. al. (Murphy).

Regarding Claims 2, 12 and 18:
Gerken in view of Kelly, Junqua, Belgodere and Eder teaches all the elements of Claims 1, 10 and 17.  Gerken teaches a business decision making framework but does not teach specifically how a system can incorporate the decisions once they are indicated. Belgodere teaches determining specific policies and measuring success or failure of the decisions but does not apply this to a specific use case.  While both Gerken and Belgodere teach systems that are cabable of performing the specific use case claimed by applicant, in the interests of compact prosecution, Murphy, in the field of networked inventory control systems for a retail store, teaches a functionality that is not patentably distinct from applicant’s invention that ensures manufacturer discounts (manufacturer coupons) are reconciled with actual inventory reductions and quantifies the financial adjustments that are claimed from the manufacturers. Murphy teaches: wherein the case orchestration engine is further to: retrieve details pertaining to the performance of the operation, based on the plan, wherein the details include a number of products of a vendor sold by a retail store, a number of products of the vendor available in an inventory of the retail store, a number of products of the vendor in transit to customers, and a number of products of the vendor that is in process of return by the customers; ([Column 8, line 14] “listing of accumulated sales”) detect an inconsistency between a cost paid to a vendor for supply of the products to the retail store and a cost recovered by the retail store on account of sale of the products of the vendor; ([Column 8, line 9] “complete listing of all coupons redeemed”)   determine a cost to be paid by the vendor to the retail store, based on the inconsistency; ([Column 6, line 42] “amount that the manufacturer must pay the store”)  generate a report indicating at least one of the cost to be paid by the vendor to the retail store, a reason of the inconsistency, and a time limit for payment of the cost by the vendor; and forward the report to the vendor.  ([Column 6, line 51] “manufacturer 16 is then billed”).  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to use a networked inventory control system such as Murphy’s to manage a business’s detailed transactions in conjunction with Gerken and Belgordere’s big picture decision making framework. Murphy solves the same problem as Applicant in the same way that Applicant does ([Column 3, lines 6-13] “there are cases where the supermarket has been known to purchase large quantities of redemption coupons at a substantial discount from persons who specialize in accumulating valid redemption coupons. The supermarket is then able to bill the manufacturer for the face amount of each coupon plus a handling charge and without having offered the service to the consumer or actually sold the product to anyone.”  Murphy’s system is complementary to the systems of Gerken and Belgordere, all three were known at the time of applicant’s application, and the combination would have had predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        

/JAN P MINCARELLI/Primary Examiner, Art Unit 3627